Citation Nr: 0740580	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-28 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for deep vein thrombosis of 
the right lower extremity, to include as due to a service-
connected right foot injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1953 to June 
1956.  He also had a period of service from April 1959 to 
July 1963 that was found to be under dishonorable conditions 
for VA purposes.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran and his wife testified in support of his claim at 
a local hearing held before a Decision Review Officer in May 
2006 and a Travel Board hearing held before the undersigned 
Veterans Law Judge in August 2007.  Transcripts of those 
proceedings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

At the August 2007 hearing, the veteran testified that he was 
hospitalized in June 2007 for approximately two weeks at the 
James Haley VA Hospital in Tampa, Florida, for treatment of 
his deep vein thrombosis.  He also testified that he had 
received additional treatment one week before the hearing.  

Additionally, the veteran testified that one of his VA 
physicians, whom he identified as a chief medical surgeon, 
provided a written opinion regarding the possible 
relationship between the veteran's deep vein thrombosis and 
his service-connected right foot injury.  The hearing 
transcript identifies this physician as Dr. "Pach."  
However, review of the record reveals that the veteran has 
been treated Dr. Martin R. Back, Chief of Vascular Surgery.  
The Board believes that Dr. Back is the physician whom the 
veteran described in his hearing testimony.  However, the 
available outpatient treatment records contain no opinion 
regarding the etiology of the veteran's deep vein thrombosis 
from Dr. Back.

The record reflects that the RO obtained pertinent VA 
outpatient treatment records dated from 1998 to 2004.  
Records dated in 2005 and 2006 also were obtained, as were 
the reports of testing performed in November 2006, December 
2006, and June 2007.  However, it does not appear that 
records pertaining to the veteran's June 2007 hospitalization 
and subsequent treatment have been associated with the claims 
file, although the record was held open at the RO for a 
period of 60 days so that such could be obtained.  These 
records are particularly important since the veteran 
indicated at the hearing that Dr. Back had recently provided 
his medical opinion.

As the Board has been placed on notice of the likely 
existence of VA treatment records that may very well be 
pertinent to the veteran's claim, an attempt should be made 
to locate copies of these records and associate them with the 
claims file.  See 38 C.F.R. § 3.159(c)(1), (2) (2007).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(b), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any pertinent 
evidence in his possession.

2.  The RO or AMC should obtain any 
outstanding VA medical treatment records, 
including but not limited to records of 
the veteran's hospitalization at the James 
Haley VA Hospital in Tampa, Florida, as 
well as any relevant private treatment 
records not already received.  Efforts 
should specifically be made to include a 
copy of Dr. Back's medical opinion, if 
such is available.

3.  The RO or AMC should then readjudicate 
the veteran's claim based on a de novo 
review of the record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



